Citation Nr: 0711542	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  02-17 288	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
asbestosis prior to March 15, 2005, and a rating higher than 
30 percent as of that date onward.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1945 
to August 1949.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
granted the veteran's claim of service connection for 
asbestosis and assigned an initial 0 percent (i.e., 
noncompensable) rating effective January 24, 2002.  He 
appealed, seeking a higher initial rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals 
his initial rating, VA must consider whether he is entitled 
to a "staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).  In March 2003, to support his 
claim, he testified at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) of the Board.

In September 2003, the Board denied the veteran's petition to 
reopen his claim for service connection for bilateral chronic 
otitis externa, which was also on appeal.  In that same 
decision, the Board remanded his claim concerning the rating 
for his asbestosis to the RO for additional development.  The 
RO later readjudicated his claim and issued a decision in 
December 2005 increasing his initial asbestosis rating to 10 
percent from January 24, 2002 to March 14, 2005, and to 30 
percent from March 15, 2005 onward.  He continued to appeal, 
requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993).

The Board again remanded this case in March 2006, this time 
via the Appeals Management Center (AMC).




FINDING OF FACT

On April 10, 2007, prior to issuing a decision in this 
appeal, the Board received notification from the appellant, 
through his authorized representative, that he was 
withdrawing his appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of the veteran's 
Substantive Appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal (VA Form 
9 or equivalent statement) may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202 (2006).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204 
(2006).

Here, the veteran's representative submitted a statement on 
April 10, 2007, indicating the veteran was withdrawing his 
appeal.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.




ORDER

The appeal is dismissed.



		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


